DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the boundary" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the back surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the side surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ridgeline" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fixed side" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the front surface side" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “a tip portion of the cutting tool” in line 13 and also “a tip end of the cutting tool” in line 20. It is unclear the relationship of the tip portion of the cutting tool with the tip end of the cutting tool.
Claim 1 introduces “a cutting tool” in line 11 and again in line 17. It is therefore unclear if there are two cutting tools used in the method for manufacturing a vehicle wheel. 
Claim 1 further introduces “the edge treatment step,…of the front surface of the disc portion…” in lines 11-16. It is unclear what this limitation is requiring. Is this paragraph requiring the placement of the cutting tool during the edge treatment step? Is the “method of cutting the spoke edge on the back side of the spoke…” a part of the edge treatment step? In general, as it is written, there is inadequate description of what is being claimed in context of the inventive method in this newly added limitation. 
Claim 1 introduces “a processing blade” in lines 15-16 and again in line 18. It is therefore unclear if there are two cutting tool used in the method for manufacturing a vehicle wheel. 
	Claim 1 introduces “the ridgeline” first in line 9 and again on page two of the claims line 2 (“a ridgeline”). It is unclear if this is the same ridgeline. 
	Claim 2 recites “a side of a back surface of a spoke” which was previously introduced in claim 1 lines 8-9. It is unclear if this is the same element.
	Claim 3 recites “a processing blade formed at the tip portion” which was previously introduced in claim 1 upon which it depends. It is unclear if this is referring to the same element or introducing a new processing blade.
Claim 3 recites the limitation "the state where the tip portion of the cutting tool..." in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a processing blade formed at the tip portion” which was previously introduced in claim 1 upon which it depends. It is unclear if this is referring to the same element or introducing a new processing blade.
Claim 5  recites “a processing blade formed at the tip portion” but claim 2 upon which it depends requires two or more processing blades. It is therefore unclear how many processing blades are required. 
Claim 5 recites the limitation "the state where the tip portion of the cutting tool..." in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites “the cutting tool has a cylindrical rod-shaped shank portion” and also recites “a tip end of the rod-shaped tool”. It unclear if the rod-shaped tool is referring to the cutting tool since the cutting tool is not only defined by the cylindrical rod-shape. Furthermore a “tip-end” is previously recited in claim 1. 
Claim 7 recites “…the edge treatment is performed without causing the cutting tool to interfere with the spoke back surface.” However in claims 1 and 6 upon which claim 7 depends, requires the cutting tool to be “applied to the spoke edge on the side of the spoke back surface to perform the edge treatment” (claim 6) and “the blade edge of the processing blade is applied to the spoke edge and continuously moved relative to the spoke edge along a ridgeline of the spoke edge for scraping so that burrs are removed from the spoke edge…” (claim 1). The spoke edge is defined as “a corner portion of the boundary between the back surface and the side surface of the spoke”. Therefore it is unclear how claim 7 requires the cutting tool to not “interfere” with the spoke back surface when claims 1 and 6 explicitly require the back surface to be cut. 
	Claim 8 recites “wherein the edge treatment step” which does not make sense as this does not further limit the method of claim 6. 
	Claim 9 recites “the processing machine that while the cutting tool is kept in the vertical position” which is indefinite. It is unclear what is required of the processing machine while the cutting tool is kept in the vertical position. 
Claim 11 recites the limitation "the two adjacent spokes forming the decorative hole” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 10 and 12 are thus rejected for their dependency.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        

/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726